{¶ 87} I write separately to emphasize a few points with regard to appellant Metz's breach-of-contract claim raised in the second assignment of error. I agree with the lead opinion that the letter to Metz from AEP, dated November 8, 2002, was a retention offer that contained inferior terms to his then current employment agreement. The letter itself creates a genuine issue of material fact *Page 822 
whether AEP expressly repudiated its obligations under Metz's employment agreement in effect through March 2003. Although Metz resigned from AEP on January 31, 2003, it is reasonable to infer that Metz never officially rejected the retention offer because of his concern that AEP would either fail to exercise good faith in matters pertaining to him that were discretionary or would simply terminate him. There is a question of fact whether AEP acted in good faith, generally, in connection with Metz's employment agreement and corresponding retention offer.Thomas v. Am. Elec. Power Co., Inc., Franklin App. No. 03AP-1192, 2005-Ohio-1958, 2005 WL 977057. For those reasons, I agree with the lead opinion that Metz's breach-of-contract claim survives summary judgment. Accordingly, I concur with the lead opinion in sustaining appellant's second assignment of error.
 {¶ 88} As to the first and third assignments of error, I agree with the conclusion reached by Judge Bryant that these must be overruled.